DETAILED ACTION

The following is a final office action is response to communications received on 03/10/2021.  Claims 1-15, 18 & 19 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 18 & 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,931,210 and claims 1-22 of U.S. Patent No. 10,350,073.  The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the patent and instant application claim an acetabular system comprising: an acetabular shell; and a modular augment including: a first component (i.e., augment); a second component (i.e., blade); and a coupling mechanism for operatively coupling the first and second components, the coupling mechanism including a recess (i.e., opening) formed in the first component and a projection (i.e., buttress and neck) extending from the second component, the recess arranged and configured to receive at least a portion of the projection so that at least a portion of the projection is received within the inner cavity, and an angular orientation of the second component is adjustable relative to the first component.
As the structural limitations and orientations of the device components are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tornier et al. (US 7,470,287).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    537
    822
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1044
    826
    media_image2.png
    Greyscale

Regarding Claim 1, Tornier teaches an acetabular system comprising: an acetabular shell (102) ; and a modular augment including: 
a first component including an outer wall (shown), an inner cavity (shown), and an opening (shown) formed in the outer wall, at least a portion of the opening extending through to the inner cavity (Fig 6 & 7); and 
a second component (101) including a projection (shown); 
wherein the opening formed in the outer wall of the first component is arranged and configured to receive at least a portion of the projection so that at least a portion of the projection is received within the inner cavity to couple the first and second components to each other (Fig 6), an angular orientation of the second component being adjustable relative to the first component (via at least 133).
Regarding Claim 2, Tornier teaches wherein the projection extending from the second component includes an enlarged head portion (shown) for interacting with the opening formed in the first component.  
Regarding Claim 3, Tornier teaches wherein the second component (101) includes a plurality of fixation holes (shown) arranged and configured to receive one or more fasteners capable of securing the second component at a selected orientation relative to a patient's bone in use.  
Regarding Claim 4, Tornier teaches wherein the projection includes a face segment, the face segment (shown) including a contoured surface to facilitate selective angular adjustment (Figs 9, 10 & 12).  
Regarding Claim 5, Tornier teaches wherein the contoured surface of the face segment is a curved surface (Figs 9, 10 & 12).  
Regarding Claim 7, Tornier teaches wherein when the first and second components are coupled to the acetabular shell (102), the first and second components extend in a direction away from the acetabular shell (Fig 5).
Regarding Claim 11, Tornier teaches wherein the first and second components are arranged and configured to enable selective linear adjustment (e.g., distraction of the joint) of the modular augment relative to the acetabular shell.


Allowable Subject Matter
Claims 12-15, 18 & 19 would be allowable if a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.
Claims 6, & 8-10 are rejected.  However, they would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach and/or fairly suggest wherein the face segment is shaped to conform or contact the acetabular shell.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774